DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/181,030 filed on 02/22/2021 in which claims 1-14 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/14/2022 has been considered and placed of record. An initialed copy is attached herewith.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined limitations of, “A battery pack, comprising a housing and a cell group and a control module that are disposed in the housing…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph [0015], the underlined limitations of, “The battery pack 10 includes a housing and a cell group 110 and a control module 120 are disposed in the housing…”  must be shown or the features canceled as it renders the claimed invention indefinite as it is not clear what is comprised in battery pack 10 and what represent the battery pack 10 in the drawing?
ACTIVE 55423429v1 3Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,5,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claim 1  recite: “acquire an internal resistance”. It is not clear how the limitations of “acquire an internal resistance” is performed or achieved? Is it reading a look up table is it computed by some sort of processing unit? Additionally, the underlined limitation of, “and the control module is configured to: acquire an internal resistance of each of the plurality of cells; acquire a terminal voltage of each of the plurality of cells in real time in a case where the plurality of cells are charged with a constant current…” is recited at a high generality.
Similarly, the claim 1 further recite “determining an electromotive force”. It is not clear how the “determine an electromotive force” is achieved or performed? Is it by computation or reading a curve or graph of OCV vs SOC?
Similarly the limitations of “acquire a voltage variation” and “determine the internal resistance” as recited in claim 5 without showing how the acquiring a voltage variation is performed or achieved render the claim indefinite as well.
The same analysis applies to claim 6 which recites “determine an electromotive force”.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “acquire an internal resistance”. It is not clear how the limitations of “acquire an internal resistance” is performed or achieved? Is it reading a look up table is it computed by some sort of processing unit? And  “determining an electromotive force”. It is not clear how the “determine an electromotive force” is achieved or performed? Is it by computation or reading a curve or graph of OCV vs SOC?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-13 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Lin et al., (Lin) US 2014/0361743(also cited by applicants).
Regarding claims 1 and 9, as best understood, Lin at least discloses and shows in Figs. 1-3 and 5: A battery pack(30), comprising a housing(inherent since the cells are housed into the housing and into the vehicle 2; see Fig. 1) and a cell group(32) and a control module(36) that are disposed in the housing(see Fig. 2), wherein the cell group is configured to output a power signal(at positive and negative terminals; see Fig. 2) and comprises a plurality of cells(cells 1…N)(see Fig. 2) and the control module(36) is configured to: acquire an internal resistance(R) of each of the plurality of cells(see ¶[0047]); acquire a terminal voltage(V)(see Fig. 3) of each of the plurality of cells in real time in a case where the plurality of cells are charged with a constant current(see ¶[0047]); determine an electromotive force(construed as VOC; see Fig. 3) of each of the plurality of cells based on the internal resistance(R) of each of the plurality of cells and a charging current and the terminal voltage(see element 58 in modeled unit cell in Fig. 3) in the case where the plurality of cells are charged with the constant current(I)(see Fig. 3 and ¶[0047]); determine a target cell from the plurality of cells based on the electromotive force of each of the plurality of cells(see ¶[0025], [0058]); and perform charging balancing management on the target cell(see ¶[0025], [0058]).
Regarding claim 2, Lin discloses, further comprising a plurality of voltage detection modules(sensor modules 34 (N1…Nc); see ¶[0018]-[0020]), wherein each(cells 1…N) of the plurality of cells(32) is connected to the control module(36) through one of the plurality of ACTIVE 55423429v1voltage detection modules(34) (see Fig. 2) and the control module(36) detects a voltage of each of the plurality of cells through the one of the plurality of voltage detection modules(34)(see ¶[0018]-[0020]).
Regarding claim 3, Lin discloses, further comprising a plurality of current detection modules(sensor modules 34 (N1…Nc); see ¶[0017]), wherein each of the plurality of cells is connected to the control module(36) through one of the plurality of current detection modules (38) and the control module(36) detects a charging current of each of the plurality of cells through the one of the plurality of current detection modules(wherein the control module is further configured to determine the electromotive force of each of the plurality of cells by using he formula OCV = U - R * I wherein OCV denotes the electromotive force of each of the plurality of cells, U denotes the terminal voltage, I denotes the charging current, and R denotes the internal resistance of each of the plurality of cells..
Regarding claims 5 and 10, Lin discloses, wherein the control module(36) is further configured to compare current power of the battery pack(30) with a set power threshold, stop charging the battery pack in a case where the current power reaches the power threshold, acquire a voltage variation of each of the plurality of cells(Cells 1…N), and determine the internal resistance(R) of each of the plurality of cells based on the voltage variation and the charging current(I)(see ¶[0021] and [0047]).
Regarding claims 6 and 11, Lin discloses, wherein the control module is further configured to determine the electromotive force of each of the plurality of cells by using he formula OCV = U - R * I (see equation 2)wherein OCV denotes the electromotive force of each of the plurality of cells, U denotes the terminal voltage, I denotes the charging current, and R denotes the internal resistance of each of the plurality of cells(see ¶[0047]).
Regarding claims 7 and 12, Lin discloses, wherein the control module(36) is further configured to determine a minimum electromotive force based on the electromotive force of each of the plurality of cells and determine a cell whose electromotive force has a difference greater than a set voltage threshold than the minimum electromotive force as the target cell (see ¶[0058]).
Regarding claims 8 and 13, Lin discloses, wherein the control module(36) is further configured to discharge the target cell until a difference between an electromotive force of the target cell and the minimum electromotive force is less than or equal to the set voltage threshold to perform the charging balancing management on the target cell(see ¶[0025]-[0026],[0046], and [0059]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (Lin) US 2014/0361743 as applied to claims 1 and 9 above in view of Van Lammeren US 2012/0274283.
Regarding claims 4 and 14, Lin discloses all the claimed invention as set forth and discussed above in claims 1 and 9 respectively but fails to expressly discloses the limitations of, “further comprising a plurality of discharge circuits that are connected in correspondence to the plurality of cells, wherein one end of each of the plurality of discharge circuits is connected to a positive electrode of a respective one of the plurality of cells and another end of each of the plurality of discharge circuits is connected to a negative electrode of the respective one of the plurality of cells, each of the plurality of discharge circuits comprises a controllable switch and a resistor that are arranged in series, a control end of the controllable switch is connected to the control module, and each of the plurality of discharge circuits is configured to control the respective one of the plurality of cells to be discharged in response to the control module”.
However, Van Lammeren teaches and shows in Figs. 7-8, factual evidence of, further comprising a plurality of discharge circuits(712; Fig. 7)(804;see Fig. 8) that are connected in correspondence to the plurality of cells(802), wherein one end of each of the plurality of discharge circuits is connected to a positive electrode of a respective one of the plurality of cells and another end of each of the plurality of discharge circuits is connected to a negative electrode of the respective one of the plurality of cells(as shown in Fig. 8), each of the plurality of discharge circuits comprises a controllable switch(note-switches are controlled by module balance control 714; see Fig. 7) and a resistor(see Fig. 8) that are arranged in series, a control end of the controllable switch is connected to the control module, and each of the plurality of discharge circuits is configured to control the respective one of the plurality of cells(802) to be discharged in response to the control module.
Lin and Van Lammeren are battery pack cell balancing and management analogous art, Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Lin to further comprising a plurality of discharge circuits that are connected in correspondence to the plurality of cells, wherein one end of each of the plurality of discharge circuits is connected to a positive electrode of a respective one of the plurality of cells and another end of each of the plurality of discharge circuits is connected to a negative electrode of the respective one of the plurality of cells, each of the plurality of discharge circuits comprises a controllable switch and a resistor that are arranged in series, a control end of the controllable switch is connected to the control module, and each of the plurality of discharge circuits is configured to control the respective one of the plurality of cells to be discharged in response to the control module, as taught by Van Lammeren in order to yield the predictable results of minimizing cells SOC variation and thereby increasing the battery life. Having differences in SoCs can cause a battery cell to be over-discharged during use or over-charged in the charging process and for some battery chemistries, such as lithium ion-based batteries, over-charging or over-discharging may result in damage to the battery cell. battery packs of series coupled cells often include cell-balancing circuits that equalize the SoCs between the series-coupled cells circuits.
Accordingly claims 4 and 14 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
WO 2020/028485 to Hamblin et al., (Hamblin) discloses a multiplexed charge discharge battery management system.
US 2013/0187608 to YEN discloses a rechargeable battery module and battery charging method.
USPAT 9,711,976 to Abe et al., (Abe) discloses a lead storage battery system.
US 2020/0067324 to Zou et al., (Zou) discloses a passive cell-balancing with dynamic charge control.
US 2018/0262021 to Kim discloses a device for uniformly charging battery pack by variably adjusting balancing current using internet of things based on Bluetooth.
US 2017/0264123 to Mulawski discloses the general state of the art regarding a battery management system and related techniques for adaptive dynamic control of battery charging.
USPAT 11,146,077 to Jeong et al., (Jeong) discloses a voltage equalizing device.
EP 3846278 to Kobayashi discloses the general state of the art regarding a cell monitoring circuit and management system.
CN 105759221 to Zhao discloses a power battery pack management system with internal monitoring function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 28, 2022